Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on August 16th, 2021 has been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,127,474 (hereinafter U.S. Pat. No. ‘474) in view of LEE (U.S. Patent Application Publication No. 2019/0378857). 
Regarding claim 1 of the present application, claim 1 of U.S. Pat. No. ‘474 recites “A memory device comprising: 
a charge pump connected to a power supply voltage, the charge pump comprising a plurality of stages to output an output voltage; 
a stage counter configured to output a count value that incrementally increases to a number of the plurality of stages; and 
a regulator configured to compare the output voltage with a reference output voltage of the charge pump, the reference output voltage being generated using the incrementally increasing count value obtained by the stage counter, and to output a pump operation signal at a time when the reference output voltage becomes greater than or equal to the output voltage, wherein the charge pump is configured to operate in response to the pump operation signal.”

Regarding claim 9 of the present application, claim 9 of U.S. Pat. No. ‘474 recites “A memory device comprising: 
a charge pump connected to a power supply voltage, the charge pump comprising a plurality of stages; 
a stage counter configured to output a respective stage reference signal corresponding to each stage from among the plurality of stages; and 
a regulator configured to generate a stage operation signal different from the stage reference signal based on the stage reference signal and a first stage control signal, wherein the regulator is configured to output the stage operation signal when the first stage control signal is at a first logic level, wherein the regulator is configured to output the stage reference signal when the first stage control signal is at a second logic level, and wherein the charge pump is configured to generate an output voltage using a number of stages corresponding to the stage reference signal or the stage operation signal output by the regulator.”
	
Regarding claim 17 of the present application, claim 17 of U.S. Pat. No. ‘474 recites “A memory device comprising: 
a memory cell array comprising a plurality of memory cells; and 
a voltage generator configured to generate a program voltage of a memory cell in the memory cell array using a power supply voltage, wherein the voltage generator comprises: 
a charge pump comprising a plurality of stages, the charge pump being configured to generate the program voltage using the power supply voltage, and a regulator configured to control an operation time point of the charge pump by comparing a reference output voltage of the charge pump, generated using at least one of the plurality of stages, with an output voltage of the charge pump as it recovers from the program voltage to a ground voltage after the charge pump generates the program voltage.”
Claims 1, 9 and 17 of the U.S. Pat. No. ‘474 do not recite the memory cell region including a first metal pad, a peripheral circuit region including a second metal pad and vertically connected to the memory region by the first metal pad and the second metal pad.
LEE discloses in Figures 1 and 11 a semiconductor device comprises a memory cell region CELL including contact plugs [170], wirings [TB1], [TB2] (claimed first metal pad) connected to a peripheral region PERI (paragraph [0094], which includes voltage generator [37] (paragraph [0026]) and contact plugs [270] (claimed second metal pad) (paragraph [0095]).  LEE also discloses the memory cell region CELL may be disposed on an upper end or lower end of the peripheral region PERI (claimed vertically connected) (paragraph [0095]).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to provide the memory device in claims 1, 9, 17 of U.S. Pat. No. ‘474 the memory cell region vertically connected to the peripheral region as LEE discloses.
The rationale is as follows: A person of ordinary skill in the art would have been motivated to vertically arrange the memory cell region with the peripheral region to increase the storage capacity of the memory device and reduce the dimension of the memory device.

Regarding claim 2 of the present application, claim 2 of U.S. Pat. No. ‘474 recites “The memory device of claim 1, wherein the charge pump is configured to output the output voltage equal to the reference output voltage when the pump operation signal is output.”

Regarding claim 3 of the present application, claim 3 of U.S. Pat. No. ‘474 recites “The memory device of claim 1, wherein the stage counter comprises a delay circuit configured to output a stage reference signal having a number of bits corresponding to the number of the plurality of stages, and wherein the count value is obtained according to a number of bits included in the stage reference signal having a first logic level.”

Regarding claim 4 of the present application, claim 4 of U.S. Pat. No. ‘474 recites “The memory device of claim 3, wherein the regulator is configured to generate a stage operation signal based on the stage reference signal and the pump operation signal, and wherein each stage from among the plurality of stages of the charge pump is configured to operate in response to the stage operation signal.”

Regarding claim 5 of the present application, claim 5 of U.S. Pat. No. ‘474 recites “The memory device of claim 4, further comprising: a plurality of switches respectively connecting the power supply voltage to the plurality of stages, wherein the plurality of switches is configured to operate in accordance with the stage operation signal.”

Regarding claim 6 of the present application, claim 6 of U.S. Pat. No. ‘474 recites “The memory device of claim 4, wherein the regulator is configured to generate a pump clock signal based on a clock signal and the pump operation signal, and wherein the charge pump is configured to generate a stage clock signal based on the pump clock signal and the stage operation signal to enable the plurality of stages of the charge pump.”

Regarding claim 7 of the present application, claim 7 of U.S. Pat. No. ‘474 recites “The memory device of claim 1, wherein the charge pump is configured to operate from a stage corresponding to the obtained count value at the time when the reference output voltage becomes greater than or equal to the output voltage, and wherein the output voltage of the charge pump is set to equal the reference output voltage from the time when the reference output voltage becomes greater than or equal to the output voltage.”
Regarding claim 8 of the present application, claim 8 of U.S. Pat. No. ‘474 recites “The memory device of claim 1, wherein the regulator is configured to output the pump operation signal by comparing the output voltage with the reference output voltage while the output voltage of the charge pump decreases to a ground voltage.”

Regarding claim 10 of the present application, claim 10 of U.S. Pat. No. ‘474 recites “The memory device of claim 9, wherein the regulator comprises a detector configured to set a pump operation signal to the first logic level when the output voltage of the charge pump is equal to or greater than a reference output voltage of the charge pump, the reference output voltage being generated using the number of stages, and wherein the charge pump is configured to generate the output voltage in response to the pump operation signal.”

Regarding claim 11 of the present application, claim 11 of U.S. Pat. No. ‘474 recites “The memory device of claim 10, wherein the stage operation signal is equal to the stage reference signal from a time point at which the pump operation signal is output.”

Regarding claim 12 of the present application, claim 12 of the U.S. Pat. No. ‘474 recites “The memory device of claim 10, wherein the detector is configured to compare a reference voltage with a feedback voltage of a feedback node, the feedback voltage being based on the output voltage and a stage resistance of a stage resistor connected to the feedback node, to output the pump operation signal, wherein the stage resistance is determined based on the stage reference signal.”

Regarding claim 13 of the present application, claim 13 of U.S. Pat. No. ‘474 recites “The memory device of claim 9, wherein the stage counter comprises: a first sub-circuit configured to generate a delay signal based on a pump system control signal and an inverted pump system control signal; a second sub-circuit configured to generate a delay enable signal based on the pump system control signal and a second stage control signal; and a delay circuit configured to receive the delay signal and the delay enable signal and generate the stage reference signal based on the delay signal and the delay enable signal.”

Regarding claim 14 of the present application, claim 14 of U.S. Pat. No. ‘474 recites “The memory device of claim 13, wherein the first stage control signal is output at a same time point as the second stage control signal.”

Regarding claim 15 of the present application, claim 15 of U.S. Pat. No. ‘474 recites “The memory device of claim 13, wherein the pump system control signal and the second stage control signal are output at a same time point.”

Regarding claim 16 of the present application, claim 16 of U.S. Pat. No. ‘474 recites “The memory device of claim 13, wherein the regulator comprises: 
a first circuit configured to output a pump operation signal; a second circuit configured to generate a delay operation signal based on the pump operation signal; and 
a third circuit configured to generate a stage enable signal by performing a NAND operation and an inversion operation on the first stage control signal and a signal obtained based on the delay signal and the delay operation signal, wherein the charge pump is configured to generate the output voltage in response to the pump operation signal, and wherein the regulator is configured to output the stage operation signal based on the stage enable signal and the stage reference signal.”

Regarding claim 18 of the present application, claim 18 of U.S. Pat. No. ‘474 recites “The memory device of claim 17, further comprising: a control logic configured to output a control signal for enabling a verify operation for the memory cell in a recovery operation after the voltage generator generates the program voltage of the memory cell.”

Regarding claim 19 of the present application, claim 19 of U.S. Pat. No. ‘474 recites “The memory device of claim 18, wherein the voltage generator is configured to control the operation time point of the charge pump in response to the control signal.”

Regarding claim 20 of the present application, claim 20 of U.S. Pat. No. ‘474 recites “The memory device of claim 17, wherein the regulator is configured to output a stage operation signal for enabling an operation of the charge pump when the output voltage of the charge pump is greater than or equal to the reference output voltage of the charge pump.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK et al., LEE et al., RYU et al. are cited to show memory devices having memory cell region vertically connected to peripheral region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827